Case 1:21-cv-01174-PKC-RML Document 1-1 Filed 03/05/21 Page 1 of 7 PageID #: 4
                                                                                             Page 2 of 8
            Case 1:21-cv-01174-PKC-RML Document 1-1 Filed 03/05/21 Page 2 of 7 PageID #: 5




           12-12-2020                         000611836G0001           6020201212000805



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                     12/14/2020
                                                                                             Page 3 of 8
            Case 1:21-cv-01174-PKC-RML Document 1-1 Filed 03/05/21 Page 3 of 7 PageID #: 6




           12-12-2020                         000611836G0001           6020201212000805



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                     12/14/2020
                                                                                             Page 4 of 8
            Case 1:21-cv-01174-PKC-RML Document 1-1 Filed 03/05/21 Page 4 of 7 PageID #: 7




           12-12-2020                         000611836G0001           6020201212000805



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                     12/14/2020
                                                                                             Page 5 of 8
            Case 1:21-cv-01174-PKC-RML Document 1-1 Filed 03/05/21 Page 5 of 7 PageID #: 8




           12-12-2020                         000611836G0001           6020201212000805



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                     12/14/2020
                                                                                             Page 6 of 8
            Case 1:21-cv-01174-PKC-RML Document 1-1 Filed 03/05/21 Page 6 of 7 PageID #: 9




           12-12-2020                         000611836G0001           6020201212000805



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                     12/14/2020
                                                                                             Page 7 of 8
           Case 1:21-cv-01174-PKC-RML Document 1-1 Filed 03/05/21 Page 7 of 7 PageID #: 10




           12-12-2020                         000611836G0001           6020201212000805



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                     12/14/2020
